Citation Nr: 1142790	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dextrolevoscoliosis and degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Board notes that the Montgomery, Alabama, RO has original jurisdiction over the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran submitted his timely VA Form 9 [Substantive Appeal] in February 2008.  On this form, the Veteran indicated that he wished to participate in a Board video conference hearing.  See VA Form 9, February 4, 2008.

Subsequently, the Veteran was scheduled for a Board video conference hearing on July 8, 2011.  The Veteran arrived at the RO for his scheduled hearing, and requested representation during this proceeding.  A VA employee informed the Veteran that his current Power of Attorney (POA), Georgia State Department of Veterans' Affairs, would not be available to represent him at the hearing.  The Veteran advised that he wished to have his hearing rescheduled in order to obtain a new POA for representation at his next hearing.  See VA Report of General Information, July 8, 2011.

In November 2011, the undersigned Veterans Law Judge granted the Veteran's motion to reschedule his video conference hearing.  As such, this claim is remanded back to the RO to schedule the Veteran for a new Board video conference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran's claim of entitlement to service connection for dextrolevoscoliosis and degenerative changes of the thoracolumbar spine is remanded to the AMC/RO to schedule the Veteran for a Board video conference hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


